Title: To John Adams from John Quincy Adams, 5 April 1790
From: Adams, John Quincy
To: Adams, John



Dear Sir.
Newbury-Port April 5th: 1790.

I have more than once mentioned to you, the state of retirement from political conversation in which I live, and the restraints which I am endeavouring to lay upon a disposition inclining, perhaps with too much ardor, to feel interested in public occurrences. But it sometimes happens that I am accidentally witness to conversations upon these subjects; from which I collect some trifling information, that I imagine might at least not be unentertaining to you. In general I have supposed that your other correspondents in this quarter would anticipate me and that I should only employ your time in reading accounts a relation of occurrences, which would not even have with you the merit of novelty. But from some late Letters I have been led (though perhaps erroneously) to imagine your correspondents here have not been so punctual in their communications, as they have been formerly, and I have supposed I might mention some circumstances which though generally known here might not be public; at New York.—It appears to me that the hostile character of our general and particular governments each against the other is increasing with accelerated rapidity; The Spirit which at the time when the constitution was adopted, it was contended would always subsist, of balancing one of these governments by the other has I think almost totally disappeared already; and I think the seeds of two contending factions appear to be plentifully sown. The names of federalist and antifederalist, are no longer expressive of the Sentiments which they were so lately supposed to contain; and I expect soon to hear a couple of new names, which will designate the respective friends of the National and particular Systems. The People are very evidently dividing into these two parties. What the event will be, I hardly allow myself to conjecture,
’’but my soul akes,
To know when two authorities are up,
Neither supreme, how soon confusion
May enter ’twixt the gap of both, and take
The one by the other."
In point of measures, the Government of the United States has undoubtedly greatly the advantage. But while they are strengthening their hands by assuming the debts, and by making provisions for the support of the public credit, the partizans of our State government are continually upon the rack of exertion, to contrive every paltry expedient to maintain their importance, and to check the operations of the Government, which they behold with terror: As they can only clamour upon subjects of importance; their active efforts are used, in appointing a premature fast, or in opposing the cession of a light–house.—In the last Session of our general Court the light–houses in this Commonwealth were not ceded to Congress: And the keeper of that at the entrance of Boston Harbour has been forbidden upon his peril to receive any directions or pay from the federal officers. But the imbecillity of our Government renders all these exertions the more ridiculous: for while they endeavour to prevent the assumption of their debt, they cannot even provide for the payment of the interest upon it. And they have never yet paid for two light–houses at the entrance of this harbour, although they are so solicitous to retain them.
The History of the additional amendments to the Constitution proposed by a joint committee of our two houses, affords additional further evidence of the petty arts which are used by the enemies to the national union to turn the tide of popular opinion against the national Government. Mr: Austin Who as I have been informed had the principal agency in that affair, never expected, that any amendments would be seriously proposed to Congress by our Legislature; and there is an internal evidence in the report of the Committee, that it was intended for a declamation to the people rather than for amendments to the Constitution. They are not even pretended to be amendment, but after the long common-place rhapsody, upon the dangerous tendency of the government, when we come to the articles, we find them pretended to be nothing but principles for amendments.—The Committee consisted of seven members; of whom only four were present when this report was agreed upon. Mr: Dane who drew it up was one of the absent, and it is said, afterwards declared that he should have objected to the two last articles, (perhaps the most important of the whole number) though he drafted them himself. The two other absent members utterly disclaimed the report; and the chairman, who did not vote, was equally opposed to it. Three members only agreed upon the point; and when they produced the paper on the Senate; they obtained a vote to have a certain number of copies printed. It was then dismissed without being suffered to undergo the test of an examination, and Mr: Austin I am told, made no scruple to acknowledge that he had answered his purpose.
Yet, even when opportunities are presented, where the importance of our own Government might be really increased; some other little selfish interested principle steps in, and produces measure, calculated to bring it into contempt. The appointment of N. Cushing upon the bench of our Supreme Court, has certainly not tended to increase the confidence of the people in that important branch of the government. the appointment was very unpopular; and what perhaps in a political view rendered the measure the more injudicious, is that it is not his integrity but his abilities that are called in question. But personal animosity against the characters who would have added dignity to that Station, the apprehension of giving offence to the late chief Justice, who it is said recommended his cousin too strongly, and the pleasure of removing a troublesome councillor, concurring together were too powerful even for antifederal principles, and produced it is said we are told a nomination, which could be accounted for upon no other motives.—The only liberal and generous measure by which they have pursued their System has been the raising the Salaries of our Judges, and I fear they would not have succeeded even in that, had not the personal interest of certain influential men, of very different principles been engaged, and assisted to promote it.—It is melancholy to observe how much even in this free Country the course of public events depends upon the private interests and Passions of individuals.
But the popularity of the general Government is, and for some time to come must continue to be disadvantageously affected, by those very exertions to support the public credit, which must eventually strengthen it so effectually. It must suffer however chiefly in the Sea-ports and among the merchants who find their interests affected by the operation of the revenue Laws. In this town and Still more in Salem there have lately been considerable clamours raised by men who have been the firmest friends to the constitution; and there is now I presume before Congress a petition from the merchants in this town, praying relief from an evil, which has excited great complaints, but which will probably be remedied without difficulty.
Those people among us who are perpetually upon the search, for causes of complaint against the government, are cavilling at the dilatory manner with which the Congress proceed in their business.—The decision upon the subject of discrimination, has been met with general approbation in the circles of company where I have heard it mentioned; and from the complexion of our news-papers, I have concluded that the public opinion of which so much was said in the debates, is here much in favour of the measure. I do not think indeed that the public opinion can always be collected from news–papers; but they are never silent upon unpopular topics of so great importance—Mr: Madison’s reputation has suffered from his conduct in that affair; and Judge Dana is the only man I have known whose character gives weight to his opinions, that has adopted those of Mr: Madison.
The report of the Secretary of the Treasury, has in general met with great approbation. I have heard it almost universally spoken of with great applause. Yet I am almost ashamed to acknowledge, that I know not how justly it is admired, as I have never read it. This neglect has rather been owing to my accident than to inclinations for little as I attend to the public prints I should certainly have noticed a publication of so important a nature had I been in the way of seeing the Gazette of the United States which contains it.—I am equally ignorant of the System for the establishment of the militia; which is as much disliked as the treasurer’ s report is esteemed; the most favourable judgment that I have heard passed upon it was, that however excellent it might be, it would never be submitted to by the people.—
I know not, but that I shall incur your censure, for thus departing even in this instance from the line which I have prescribed to myself, and losing the lawyer in the politician; and still more for the freedom with which I have express’d myself upon public men and measures: if I should on this occasion meet with your disapprobation, I shall without difficulty observe a more prudent silence upon these subjects in future. The opinions which I have heard express’d are no evidence of the general opinion even throughout the Commonwealth; but in some instances they have been the opinions of men whose influence is great and extensive.—But if the information contained in this Letter should compensate in your mind for its tediousness, I shall from time to time continue to give you a similar supply.
In the meantime I remain, your affectionate Son.
J. Q. Adams.